Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an area corresponding to a position of the recessed part on a surface not facing the one tabular member is on a same plane as an area corresponding to a peripheral edge part of the recessed part, which is the portion of the frame of the container” must be identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (U.S. PGPub 2006/0096740) and the evidence of “The Transition from Shallow to Deep Penetration during Electron Beam Welding” (SUPPLEMENT TO THE WELDING JOURNAL, MAY 1990, J. W. ELMER, W. H. GIEDT AND T. W. EAGAR; here after referred to as “Elmer”).
Regarding claim 1, Zheng teaches a vapor chamber (abstract “heat pipe heat sink”) comprising a container (fig. 8) having a hollow cavity part (element 120), the container being formed by laminating one tabular member (element 801A) and another tabular member (element 801B) facing the one tabular member (per figure); a working fluid enclosed in the cavity part (para. 0041-0042); and a wick structure (802a or 802B) provided in the cavity part (per figures), an outer peripheral part of the cavity part being 
Zheng does not expressly teach a portion of the other tabular member through which the melted part does not run is a portion of a frame of the container in which an energy density of welding is reduced because the melted part does not run through, compared with a portion of the one tabular member through which the melted part runs.  To one skilled in the art at the time of invention it would be known to be inherent that the deeper into the weld the lower or more reduced the energy density becomes (note this isn’t’ how much energy is put in but how the energy diffuses as it gets deeper and passes through more matter/material as shown by Elmer (see fig,. 2-5).
Examiner also note alternately that this limitation is a product-by-process claim limitation and “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. Thus a rejection under 35 U.S.C. 103 would also be proper 
Regarding claim 3, Zheng teaches wherein the plate thickness in the melted part of the one tabular member is thinner than plate thickness in the melted part of the other tabular member (per fig. 5A and 6B the plate thickness varies significantly (from nothing to full starting plate thickness) at the melted part of plate 801A due to the concave shape of the melting and that the plate thickness of plate 801B at the melted part may be considered thicker than that of the opposing plate, note that the plate thickness here is the unmelted part as the melted part is a mixture that is effectively neither plate.  Examiner notes that applicant claim language is very broad as this interpretation reasonable reads on the claim language as written.
Regarding claim 4, Zheng teaches the thickness of the melted part of the other tabular member is 50 to 400% of the plate thickness in the melted part of the one tabular member (per fig.5A or 6B the melted part meets this broad range).
Regarding claim 9, Zheng teaches wherein the thickness of the melted part of the other tabular member is 10 to 90% of plate thickness in the melted part of the other tabular member (per fig.5A or 6B the melted part meets this broad range).
Regarding claim 11, Zheng teaches a material of the container is at least one kind of metal selected from a group consisting of stainless steel, copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, titanium, titanium alloy, nickel, and nickel alloy (para. 0004, 0051-0052, 0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. PGPub 2006/0096740) in view of Sugiyama et al. (U.S. PGPub 2011/0284666).
Regarding claim 10, Zheng does not teach the welding is laser welding, and the melted part is a laser melted part.  Sugiyama teaches using laser welding to seal metal structures (abstract).  It would be obvious to one skilled in the art at the time of filing to use the laser welding of Sugiyama to make the heat pipe of Zheng such that the melted part is thus created by laser welding, the motivation would be the known benefit of reduced distortion (para. 0006).
Claims 1, 3-4, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bozorgi et al. (U.S. PGPub 2016/0216042) in view of Zheng (U.S. PGPub 2006/0096740) and the evidence of “The Transition from Shallow to Deep Penetration during Electron Beam Welding” (SUPPLEMENT TO THE WELDING JOURNAL, MAY 1990, J. W. ELMER, W. H. GIEDT AND T. W. EAGAR; here after referred to as “Elmer”).
Regarding claim 1, Bozorgi teaches a vapor chamber (abstract “cooling device”) comprising a container (fig. 1) having a hollow cavity part (shown in fig. 1), the container being formed by laminating one tabular member (substrate fig. 1) and another tabular member (top section of top flat section and structural members fig. 1) facing the one 
Bozorgi does not expressly teach wherein a melted part formed by the welding runs through the one tabular member, while the melted part does not run through the other tabular member.  Zheng teaches a melted part formed by the welding runs through the one tabular member, while the melted part does not run through the other tabular member (per fig. 5A or 6B).  It would be obvious to one skilled in the art at the time of filing to use the welding structure of Zheng to seal Bozorgi, the motivation would be to have strong and durable seal.
Zheng does not expressly teach a portion of the other tabular member through which the melted part does not run is a portion of a frame of the container in which an energy density of welding is reduced because the melted part does not run through, compared with a portion of the one tabular member through which the melted part runs.  
Examiner also note alternately that this limitation is a product-by-process claim limitation and “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. Thus a rejection under 35 U.S.C. 103 would also be proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, Zheng teaches wherein the plate thickness in the melted part of the one tabular member is thinner than plate thickness in the melted part of the other tabular member (per fig. 5A and 6B the plate thickness varies significantly (from nothing to full starting plate thickness) at the melted part of plate 101A due to the concave shape of the melting and that the plate thickness of plate 101B at the melted part may be considered thicker than that of the opposing plate, note that the plate thickness here is the unmelted part as the melted part is a mixture that is effectively neither plate.  Examiner notes that applicant claim language is very broad as this interpretation reasonable reads on the claim language as written.  It would be obvious to one skilled in the art at the time of filing to use the welding structure of Zheng to seal Bozorgi, the motivation would be to have strong and durable seal.
Regarding claim 4, Zheng teaches the thickness of the melted part of the other tabular member is 50 to 400% of the plate thickness in the melted part of the one 
Regarding claim 7, Bozorgi teaches a recessed part forming the cavity part is provided in the other tabular member (per fig. 1, creating hollow area).
Regarding claim 8, Bozorgi teaches a recessed part forming the cavity part is provided in the other tabular member (per fig. 1, creating hollow area).  Bozorgi does not teach the plate thickness in the melted part of the one tabular member is 30 to 300 um; and the plate thickness in the melted part of the other tabular member is 100 um or more.  It would have been obvious matter of design choice to size the melted parts as claimed, since such a modification would have involved a mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).  Further, such modification is motivated by appropriate sizing of the welds to match the size of the heat pipe and wall structures used to maintain strength and proper seal.   
Further, It would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Such modification is motivated by appropriate sizing of the welds to match the size of the heat pipe and wall structures used to maintain strength and proper seal.   
Regarding claim 9, Zheng teaches wherein the thickness of the melted part of the other tabular member is 10 to 90% of plate thickness in the melted part of the other 
Regarding claim 10, Bozorgi teaches the welding is laser welding (fig. 1).  It does not expressly teach the melted part is a laser melted part, but when combined with Zheng it would be obvious that the melted weld part would be from laser welding.  It would be obvious to one skilled in the art at the time of filing to use the welding structure of Zheng to seal Bozorgi, the motivation would be to have strong and durable seal.
Regarding claim 11, Bozorgi teaches a material of the container is at least one kind of metal selected from a group consisting of stainless steel, copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, titanium, titanium alloy, nickel, and nickel alloy (para. 0008-0009, 0029-0032).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 amended added limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that these are mere anticipatory arguments and do not apply to the specific rejections made.
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive.  Applicant’s argument that Zheng does not disclose a melted part that “runs through the one tabular member” and “does not run through the other tabular member” as recited in claim 1.  Zheng fig. 5a clearly shows that the weld only fully penetrates a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763